Exhibit 4.4 Junior Subordinated Indenture between Vestin Realty Mortgage II, Inc. and The Bank of New York Trust Company, National Association, as Trustee Dated as of June 22, 2007 NY #1155026 v6 TABLE OF CONTENTS Page ARTICLE I. Definitions and Other Provisions of General Application 1 SECTION 1.1. Definitions. 1 SECTION 1.2. Compliance Certificate and Opinions. 12 SECTION 1.3. Forms of Documents Delivered to Trustee. 12 SECTION 1.4. Acts of Holders. 13 SECTION 1.5. Notices, Etc.to Trustee and Company. 15 SECTION 1.6. Notice to Holders; Waiver. 15 SECTION 1.7. Effect of Headings and Table of Contents. 16 SECTION 1.8. Successors and Assigns. 16 SECTION 1.9. Separability Clause. 16 SECTION 1.10. Benefits of Indenture. 16 SECTION 1.11. Governing Law. 16 SECTION 1.12. Submission to Jurisdiction. 16 SECTION 1.13. Non-Business Days. 17 ARTICLE II. Security Forms 17 SECTION 2.1. Form of Security. 17 SECTION 2.2. Restricted Legend. 21 SECTION 2.3. Form of Trustee’s Certificate of Authentication. 24 SECTION 2.4. Temporary Securities. 24 SECTION 2.5. Definitive Securities. 24 ARTICLE III. The Securities 25 SECTION 3.1. Payment of Principal and Interest. 25 SECTION 3.2. Denominations. 27 SECTION 3.3. Execution, Authentication, Delivery and Dating. 27 SECTION 3.4. Global Securities. 28 SECTION 3.5. Registration, Transfer and Exchange Generally. 30 SECTION 3.6. Mutilated, Destroyed, Lost and Stolen Securities. 31 SECTION 3.7. Persons Deemed Owners. 32 SECTION 3.8. Cancellation. 32 SECTION 3.9. Reserved. 33 SECTION 3.10. Reserved. 33 SECTION 3.11. Agreed Tax Treatment. 33 SECTION 3.12. CUSIP Numbers. 33 ARTICLE IV. Satisfaction and Discharge 33 SECTION 4.1. Satisfaction and Discharge of Indenture. 33 SECTION 4.2. Application of Trust Money. 34 ARTICLE V. Remedies 35 SECTION 5.1. Events of Default. 35 SECTION 5.2. Acceleration of Maturity; Rescission and Annulment. 36 SECTION 5.3. Collection of Indebtedness and Suits for Enforcement by Trustee. 37 SECTION 5.4. Trustee May File Proofs of Claim. 38 SECTION 5.5. Trustee May Enforce Claim Without Possession of Securities. 38 SECTION 5.6. Application of Money Collected. 38 SECTION 5.7. Limitation on Suits. 39 SECTION 5.8. Unconditional Right of Holders to Receive Principal, Premium, if any, and Interest; Direct Action by Holders of Preferred Securities. 39 SECTION 5.9. Restoration of Rights and Remedies. 39 SECTION 5.10. Rights and Remedies Cumulative. 40 SECTION 5.11. Delay or Omission Not Waiver. 40 SECTION 5.12. Control by Holders. 40 SECTION 5.13. Waiver of Past Defaults. 40 SECTION 5.14. Undertaking for Costs. 41 SECTION 5.15. Waiver of Usury, Stay or Extension Laws. 41 ARTICLE VI. The Trustee 42 SECTION 6.1. Corporate Trustee Required. 42 SECTION 6.2. Certain Duties and Responsibilities. 42 SECTION 6.3. Notice of Defaults. 44 SECTION 6.4. Certain Rights of Trustee. 44 SECTION 6.5. May Hold Securities. 46 SECTION 6.6. Compensation; Reimbursement; Indemnity. 46 SECTION 6.7. Resignation and Removal; Appointment of Successor. 47 SECTION 6.8. Acceptance of Appointment by Successor. 48 SECTION 6.9. Merger, Conversion, Consolidation or Succession to Business. 48 SECTION 6.10. Not Responsible for Recitals or Issuance of Securities. 49 SECTION 6.11. Appointment of Authenticating Agent. 49 ARTICLE VII. Holder’s Lists and Reports by Company 50 SECTION 7.1. Company to Furnish Trustee Names and Addresses of Holders. 50 SECTION 7.2. Preservation of Information, Communications to Holders. 51 SECTION 7.3. Reports by Company. 51 ARTICLE VIII. Consolidation, Merger, Conveyance, Transfer or Lease 52 SECTION 8.1. Company May Consolidate, Etc., Only on Certain Terms. 52 SECTION 8.2. Successor Company Substituted. 53 ARTICLE IX. Supplemental Indentures 53 SECTION 9.1. Supplemental Indentures without Consent of Holders. 53 SECTION 9.2. Supplemental Indentures with Consent of Holders. 54 SECTION 9.3. Execution of Supplemental Indentures. 55 SECTION 9.4. Effect of Supplemental Indentures. 55 SECTION 9.5. Reference in Securities to Supplemental Indentures. 55 ARTICLE X. Covenants 56 SECTION 10.1. Payment of Principal, Premium, if any, and Interest. 56 SECTION 10.2. Money for Security Payments to be Held in Trust. 56 SECTION 10.3. Statement as to Compliance. 57 SECTION 10.4. Calculation Agent. 57 SECTION 10.5. Additional Tax Sums. 58 SECTION 10.6. Additional Covenants. 58 SECTION 10.7. Waiver of Covenants. 59 SECTION 10.8. Treatment of Securities. 60 SECTION 10.9 Financial Covenants 59 SECTION 10.10 Delivery of Information 59 SECTION 10.11 Inspection of Books and Records 59 ARTICLE XI. Redemption of Securities 61 SECTION 11.1. Optional Redemption. 61 SECTION 11.2. Special Event Redemption. 61 SECTION 11.3. Election to Redeem; Notice to Trustee. 61 SECTION 11.4. Selection of Securities to be Redeemed. 62 SECTION 11.5. Notice of Redemption. 62 SECTION 11.6. Deposit of Redemption Price. 63 SECTION 11.7. Payment of Securities Called for Redemption. 63 ARTICLE XII. Subordination of Securities 62 SECTION 12.1. Securities Subordinate to Senior Debt. 62 SECTION 12.2. No Payment When Senior Debt in Default; Payment Over of Proceeds Upon Dissolution, Etc. 62 SECTION 12.3. Payment Permitted If No Default. 64 SECTION 12.4. Subrogation to Rights of Holders of Senior Debt. 64 SECTION 12.5. Provisions Solely to Define Relative Rights. 64 SECTION 12.6. Trustee to Effectuate Subordination. 65 SECTION 12.7. No Waiver of Subordination Provisions. 65 SECTION 12.8. Notice to Trustee. 65 SECTION 12.9. Reliance on Judicial Order or Certificate of Liquidating Agent. 66 SECTION 12.10. Trustee Not Fiduciary for Holders of Senior Debt. 66 SECTION 12.11. Rights of Trustee as Holder of Senior Debt; Preservation of Trustee’s Rights. 66 SECTION 12.12. Article Applicable to Paying Agents 68 ARTICLE XIII. Defeasance 67 SECTION 13.1. Defeasance and Discharge 67 SECTION 13.2. Conditions to Defeasance 67 SECTION 13.3. Deposited Money and U.S. Government Obligations to be Held in Trust; Other Miscellaneous Provisions. 68 SECTION 13.4. Reinstatement. 69 SCHEDULES Schedule A–Determination of LIBOR Exhibit A–Form of Officer’s Financial Certificate Junior Subordinated Indenture, dated as of June 22, 2007, between Vestin Realty Mortgage II, Inc., a Maryland corporation (the “Company”), and The Bank of New York Trust Company,National Association,a national banking association, as Trustee (in such capacity, the “Trustee”). Recitals of the Company Whereas, the Company has duly authorized the execution and delivery of this Indenture to provide for the issuance of its unsecured junior subordinated notes (the “Securities”) issued to evidence loans made to the Company of the proceeds from the issuance by Vestin IICapital Trust I, a Delawarestatutory trust (the “Trust”), of undivided preferred beneficial interests in the assets of the Trust (the “Preferred Securities”) and undivided common beneficial interests in the assets of the Trust (the “Common Securities” and, together with the Preferred Securities, the “Trust Securities”), and to provide the terms and conditions upon which the Securities are to be authenticated, issued and delivered; and Whereas, all things necessary to make this Indenture a valid agreement of the Company, in accordance with its terms, have been done. Now, Therefore, this Indenture Witnesseth: For and in consideration of the premises and the purchase of the Securities by the Holders thereof, it is mutually covenanted and agreed, for the equal and proportionate benefit of all Holders of the Securities, as follows: ARTICLE I Definitions and Other Provisions of General Application SECTION 1.1.Definitions. For all purposes of this Indenture, except as otherwise expressly provided or unless the context otherwise requires: (a)the terms defined in this Article I have the meanings assigned to them in this Article I; (b)the words “include”, “includes” and “including” shall be deemed to be followed by the phrase “without limitation”; (c)all accounting terms not otherwise defined herein have the meanings assigned to them in accordance with GAAP; (d)unless the context otherwise requires, any reference to an “Article” or a “Section” refers to an Article or a Section, as the case may be, of this Indenture; (e)the words “hereby”, “herein”, “hereof” and “hereunder” and other words of similar import refer to this Indenture as a whole and not to any particular Article, Section or other subdivision; (f)a reference to the singular includes the plural and vice versa; and (g)the masculine, feminine or neuter genders used herein shall include the masculine, feminine and neuter genders. “Act” when used with respect to any Holder, has the meaning specified in Section 1.4. “Administrative Trustee” means, with respect to the Trust, each Person identified as an “Administrative Trustee” in the Trust Agreement, solely in its capacity as Administrative Trustee of the Trust under the Trust Agreement and not in its individual capacity, or its successor in interest in such capacity, or any successor Administrative Trustee appointed as therein provided. “Additional Interest” means the interest, if any, that shall accrue on any amounts payable on the Securities, the payment of which has not been made on the applicable Interest Payment Date and which shall accrue at the rate per annum specified or determined as specified in such Security, in each case to the extent legally enforceable. “Additional Tax Sums” has the meaning specified in Section 10.5. “Additional Taxes” means taxes, duties or other governmental charges imposed on the Trust as a result of a Tax Event (which, for the sake of clarity, does not include amounts required to be deducted or withheld by the Trust from payments made by the Trust to or for the benefit of the Holder of, or any Person that acquires a beneficial interest in, the Securities). “Affiliate” of any specified Person means any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person.For the purposes of this definition, “control,” when used with respect to any specified Person, means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms “controlling” and “controlled” have meanings correlative to the foregoing. “Applicable Depositary Procedures” means, with respect to any transfer or transaction involving a Global Security or beneficial interest therein, the rules and procedures of the Depositary for such Security, in each case to the extent applicable to such transaction and as in effect from time to time. “Authenticating Agent” means any Person authorized by the Trustee pursuant to Section 6.11 to act on behalf of the Trustee to authenticate the Securities. “Board of Directors” means the board of directors of the Company or any duly authorized committee of that board. “Board Resolution” means a copy of a resolution certified by the Secretary or an Assistant Secretary of the Company to have been duly adopted by the Board of Directors and to be in full force and effect on the date of such certification. “Breakage Costs” means any and all reasonable costs and fees of any holder of Preferred Securities (including, without limitation, the reasonable fees and expenses of any counsel engaged by such holder to enforce the obligations of the Company hereunder) (as determined by such holder) directly associated or incurred in connection with the unwinding, terminating, modifying or otherwise breaking of any interest rate swap or other interest rate hedging arrangement entered into with respect to the interest rate on the Preferred Securities prior to the expiration of the Fixed Rate Period where such unwinding, termination, modification or breaking is caused by the payment of principal on the Securities prior to the expiration of the Fixed Rate Period. “Breakage Gains” means the amount of gain actually realized by any holder of Preferred Securities (as reasonably determined by such holder), directly associated or incurred in connection with unwinding, terminating, modifying or otherwise breaking any interest rate swap or other interest rate hedging arrangement entered into with respect to the interest rate on the Preferred Securities prior to the expiration of the Fixed Rate Period where such unwinding, termination, modification or breaking is caused by the payment of principal on the Securities prior to the expiration of the Fixed Rate Period. “Business Day” means any day other than (i) a Saturday or Sunday, (ii) a day on which banking institutions in the City of New York are authorized or required by law or executive order to remain closed or (iii) a day on which the Corporate Trust Office of the Trustee is closed for business. “Calculation Agent” has the meaning specified in Section 10.4. “Change of Control” means (i) any person (as such term is used in Sections 13(d) and 14(d) of the Exchange Act), including a “group” as defined in Section 13(d)(3) of the Exchange Act (but excluding a director or other fiduciary holding securities under an employee benefit plan of the Company), becomes the beneficial owner of Equity Interests of the Company having at least fifty percent (50%) of the total number of votes that may be cast for the election of directors of the Company; (ii) the merger or other business combination of the Company, sale of all or substantially all of the Company’s assets or combination of the foregoing transactions (a “Transaction”), other than a Transaction immediately following which the shareholders of the Company immediately prior to the Transaction continue to have a majority of the voting power in the resulting entity (excluding for this purpose any shareholder owning directly or indirectly more than ten percent (10%) of the shares of the other company involved in the Transaction); or (iii) the persons who were directors of the Company on the date hereof (the “Incumbent Directors”) shall cease to constitute at least a majority of the Board or a majority of the board of directors of any successor to the Company; provided, that, any director who was not a director as of the date hereof shall be deemed to be an Incumbent Director if such director was elected to the Board by, or on the recommendation of or with the approval of, at least two-thirds of the directors who then qualified as Incumbent Directors either actually or by prior operation of this provision, unless such election, recommendation or approval was the result of an actual or threatened election contest of the type contemplated by Regulation 14a-11 promulgated under the Exchange Act or any successor provision. “Change of Control Election”has the meaning specified in Section 10.6(d). “Change of Control Notice” has the meaning specified in Section 10.6(d). “Code” means the Internal Revenue Code of 1986, as amended. “Common Securities” has the meaning specified in the first recital of this Indenture. “Commission” has the meaning specified in Section 7.3(c). “Company” means the Person named as the “Company” in the first paragraph of this Indenture until a successor Person shall have become such pursuant to the applicable provisions of this Indenture, and thereafter “Company” shall mean such successor Person. “Company Request” and “Company Order” mean, respectively, the written request or order signed in the name of the Company by its Chairman of the Board of Directors, its Vice Chairman of the Board of Directors, its Chief Executive Officer, President or a Vice President, and by its Chief Financial Officer, its Treasurer, an Assistant Treasurer, its Secretary or an Assistant Secretary, and delivered to the Trustee. Notwithstanding the foregoing, a Company Order for the purposes of authentication and delivery of the Securities pursuant to Section 3.3(a) shall require the signature of only one of the above referenced officers of the Company. “Corporate Trust Office” means the principal office of the Trustee at which at any particular time its corporate trust business shall be administered, which office at the date of this Indenture is located at 601 Travis, 16th Floor, Houston, Texas 77002 Attn: Global Corporate Trust – Vestin Realty Mortgage II, Inc. Initially, all notices and correspondence shall be addressed to Mudassir Mohamed, telephone number (713) 483-6029. “Debt” means, with respect to any Person, whether recourse is to all or a portion of the assets of such Person, whether currently existing or hereafter incurred and whether or not contingent and without duplication, (i) every obligation of such Person for money borrowed; (ii) every obligation of such Person evidenced by bonds, debentures, notes or other similar instruments, including obligations incurred in connection with the acquisition of property, assets or businesses; (iii) every reimbursement obligation of such Person with respect to letters of credit, bankers’ acceptances or similar facilities issued for the account of such Person; (iv) every obligation of such Person issued or assumed as the deferred purchase price of property or services (but excluding trade accounts payable or other accrued liabilities arising in the ordinary course of business); (v) every capital lease obligation of such Person; (vi) all indebtedness of such Person, whether incurred on or prior to the date of this Indenture or thereafter incurred, for claims in respect of derivative products, including interest rate, foreign exchange rate and commodity forward contracts, options and swaps and similar arrangements; (vii) every obligation of the type referred to in clauses (i) through (vi) of another Person and all dividends of another Person the payment of which, in either case, such Person has guaranteed or is responsible or liable for, directly or indirectly, as obligor or otherwise; and (viii) any renewals, extensions, refundings, amendments or modifications of any obligation of the type referred to in clauses (i) through (vii). “Defaulted Interest” has the meaning specified in Section 3.1(c). “Defeasance” has the meaning specified in Section 13.1. “Defeasance Maturity Date” has the meaning specified in Section 13.2(a). “Delaware Trustee” means, with respect to the Trust, the Person identified as the “Delaware Trustee” in the Trust Agreement, solely in its capacity as Delaware Trustee of the Trust under the Trust Agreement and not in its individual capacity, or its successor in interest in such capacity, or any successor Delaware Trustee appointed as therein provided. “Depositary” means an organization registered as a clearing agency under the Exchange Act that is designated as Depositary by the Company or any successor thereto.DTC will be the initial Depositary. “Depositary Participant” means a broker, dealer, bank, other financial institution or other Person for whom from time to time a Depositary effects book-entry transfers and pledges of securities deposited with the Depositary. “Distributions” means amounts payable in respect of the Trust Securities as provided in the Trust Agreement and referred to therein as “Distributions.” “Dollar” or“$” means the currency of the United States of America that, as at the time of payment, is legal tender for the payment of public and private debts. “DTC” means The Depository Trust Company, a New York corporation, or any successor thereto. “EBITDA” means, for any period, without duplication: (a)the sum of the following amounts attributable to such period: (i) Net Income, plus (ii) Interest Expense, (iii) charges against income for all federal, state and local taxes, (iv) depreciation expense, (v) amortization expense, (vi) other non-cash charges and expenses (including non-cash charges resulting from accounting changes), and (vii) any losses arising outside of the ordinary course of business which have been included in the determination of Net Income, all as determined in accordance with GAAP on a consolidated basis for the Company and its consolidated subsidiaries, minus (b)any gains arising outside the ordinary course of business which have been included in the determination of Net Income, as determined on a consolidated basis for the Company and its consolidated subsidiaries. “EDGAR” has the meaning specified in Section 7.3(c). “Electing Securities” means the Outstanding Securities corresponding to the Preferred Securities held by a holder of Preferred Securities making a Change of Control Election. “Equity Interests” means (a) the partnership interests (general or limited) in a partnership, (b) the membership interests in a limited liability company and (c) the shares or stock interests (both common stock and preferred stock) in a corporation. “Event of Default” has the meaning specified in Section 5.1. “Exchange Act” means the Securities Exchange Act of 1934 or any statute successor thereto, in each case as amended from time to time. “Expiration Date” has the meaning specified in Section 1.4(h). “Fixed Rate Period” shall have the meaning in the form of Security set forth in
